Title: To George Washington from Brigadier General Anthony Wayne, 21 December 1779
From: Wayne, Anthony
To: Washington, George


        
          
            Light Infantry Camp Second River [N.J.]21st Decr 1779
            Dear General
          
          Last Saturday a Considerable Number of transports fell down to red hook—& on Sunday Morning about 10. OClock they weighed anchor & fell lower—but whether there were any troops on board, or whether they went farther than the Narrows, the Informant can’t tell as he could not possibly pass to New York on acct of the Ice in by Bergen point.
          he is since gone over & an Other to Staten Island, from whence I expect to hear either to night or tomorrow I am just setting off for Bergen the Rivers are all fast as far as Paulus Hook—if an attempt again[s]t that port should be deemed Practicable—we can’t stir for want of Clothing—but in particular shoe’s—of which article two thirds of our people are totally Destitu[t]e which renders us almost Inca[pa]ble either of Offence or Defence in this Inclement season the Brigade Quarter Master is

now & has been absent some days in order to procure a supply—but I have not heard what Success he has met with, Indeed unless he is fortunate we shan’t be able to move from this ground if Ordered.
          I am sorry to say that our prospect of a sufficient supply of Provisions is but very gloomy which together with our other wants renders the situation of the troops very Irksome.
          however it’s our duty to cast a veil over the worst, & only shew the best side of the picture—and shou’d matters become more Desperate we can at all events feed ourselves. Interim I am your Excellencys most Obt Hume Sert
          
            Anty Wayne
          
        
        
          Just as I was sending off this I was honored with yours of yesterday—since my Writing last Lieut. Colo. Hay has joined us I understand that, Major Hull & Major Stewar[d] are on their Return—there will then be Wanting one Lieut. Colo. from the Massachusets Line for Colo. Putnams Regt one Lie[u]t. Colo. from the Conne[c]ticut Line for Colo. Meigs—& one field Officer from the Pennsa. Line for the two Companies that were with Febiger.
        
      